PER CURIAM.
By petition for a writ of certiorari we have for review an order of the Florida Industrial Commission bearing date March 17, 1966.
Our consideration of the petition, the record and briefs leads us to conclude that no oral argument is necessary and that there has been no deviation from the essential requirements of law.
The petition for writ of certiorari and the petition for attorney’s fee are both, therefore, denied.
It is so ordered.
ROBERTS, Acting C. J., and DREW, O’CONNELL, CALDWELL and ERVIN, JJ., concur.